DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-9, 11-12 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art does not anticipate or make obvious, in combination with the overall claimed limitations interpreted in light of the specification, the claimed features of:
A method, or a memory system, comprising: a first operation unit configured to perform a first operation on target data stored in target nonvolatile memory devices of the plurality of nonvolatile memory devices; and one or more second operation units configured to perform second operations on one or more target nonvolatile memory devices, wherein, when the one or more second operation units are performing the second operations on the one or more target nonvolatile memory devices, the first operation unit performs the first operation by reading target data and parity data from nonvolatile memory devices not associated with the one or more target nonvolatile memory devices associated with the second operations, wherein the first operation unit is configured to perform the first operation by reading all the target data from the target nonvolatile memory devices when the second operation units are not performing the second operations on any target nonvolatile memory devices upon commencement of the first operation
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted,
USPTO

Dated:   March 9, 2022                                             By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
                                                                                       Facsimile:   571-273-4246